Citation Nr: 0723229	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.  He died on April [redacted], 2000.  He was awarded the Purple 
Heart Medal.  The appellant is his widow.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 Decision Review 
Officer's decision, and a September 2003 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

By a decision in July 2005, the Board found new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for the cause of the veteran's death, 
denied the appellant's reopened claim of entitlement to 
service connection for the cause of the veteran's death, and 
denied entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2007, the appellant's attorney and a representative 
of the VA Office of General Counsel, on behalf of the 
Secretary, filed a Joint Motion for Remand to the Board.  In 
a March 2007 Order, the Court granted the motion, which 
effectively vacated the portion of the Board's July 2005 
decision that denied the reopened claim for service 
connection for the cause of the veteran's death, and the 
inextricably intertwined issue of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, and remanded the matters, to 
the Board for action consistent with the Joint Motion.  The 
portion of the Board's decision that reopened the claim for 
service connection for the cause of the veteran's death based 
on new and material evidence, was left intact.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As noted above, the Board's July 2005 decision also denied 
the appellant's claim of entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.  The Board finds, as was noted in the 
Joint Motion, that this issue is inextricably intertwined 
with the cause of death matter and is remanded as well.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

A motion to advance this case on the Board's docket was 
received by the Board on May 9, 2005.  This motion was 
granted by the Board on May 12, 2005 for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The Board also notes that appellant submitted additional 
pertinent medical evidence in support of her claims in July 
2007 after the appeal had been returned to the Board pursuant 
to the Joint Motion.  The evidence was accompanied by a 
written waiver of RO consideration.  38 C.F.R. § 20.1304(c) 
(2006).  However, in light of the Board's decision to remand 
this appeal, the RO will have an opportunity to consider this 
evidence.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The appellant seeks service connection for the cause of the 
veteran's death on the theory that the veteran's service-
connected post-traumatic stress disorder (PTSD) led to 
nicotine dependence, which she claims in turn weakened his 
heart and lungs, and ultimately caused his death.  The March 
2007 Joint Motion indicated that the July 2005 Board decision 
did not consider the part of the veteran's certificate of 
death that indicated tobacco use caused or contributed to the 
veteran's death.  The Joint Motion also indicated that a 
December 2003 opinion of L.D.B., M.D., coupled with the death 
certificate seemed to support the appellant's claim and that 
the Board must consider and analyze the probative value of 
such evidence.  In light of the foregoing, the Board finds 
that additional development is necessary prior to 
readjudicating the appeal.  See Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) (noting that Court expects that the 
Board will re-examine the evidence of record and seek any 
other evidence the Board feels is necessary).  Specifically, 
the Board notes that Dr. L.B. did not provide clinical 
records or a rationale to support his opinion that the 
veteran died due to his head and neck cancer with metastasis 
secondary to his smoking.  As the Board finds that the 
clinical records and a supporting rationale may further 
assist the Board in developing a more complete picture of the 
veteran's disabilities and what ultimately lead to his death, 
a reasonable effort should be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. L.D.B., and request that 
he provide the clinical records and 
clinical rationale which support his 
December 31, 2003 opinion that the 
veteran "expire[d] due to cancer of the 
head and neck with metastasis secondary 
to his smoking."    

2.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
her representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2006).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



